Title: Thomas Jefferson: Bill for discontinuing the College of William & Mary, 22 Jan. 1825, 22 January 1825
From: Jefferson, Thomas
To: 

A Bill for the discontinuance of the College of William and Mary and the establishment of other colleges in convenient distribution over the state.Whereas it has been represented to this General assembly by the Visitors and Professors of the College of Wm and Mary that the sd College, from circumstances of climate or other causes unknown has fallen much into disuse, has generally few students, and no longer answers the purposes of it’s institution; and where as the sd College was originally established by the public authorities of the country to which the administration of it’s affairs was then confided in trust for the public purposes, and was endowed principally by large grants of land the property of the public, partly also by a duty levied on the public on certain exports of their produce (which continued to be paid until the late revolution) and partly by certain fees and perquisites granted by the authority of the laws, and continuing still to be paid, which several endowments were vested in the sd College in trust for the use and benefit of the public towards the education of the youth of the country, and, now failing to answer that purpose, it has become necessary so to dispose anew of the sd endowments as that they may fulfill more effectually their original purpose of education; and on the discontinuance of the sd college, the sd endowments of property reverting of right to the citizens of the state generally, it is just and expedient that it’s new disposition be such as, by establishing the means of education in different parts of the state, they may be placed more within the reach and convenience of it’s citizens generallyBe it therefore enacted by the General assembly that the sd College of Wm and Mary, from and after the 1st day of November in the ensuing year 1826. shall be discontinued and dissolved, and, instead thereof, there shall be established a college at, or within one mile, respectively, of each of the following places, to wit at Williamsburg, Hampden-Sydney, Lynchburg, Richmond, Fredericksbg Winchester, Staunton, Fincastle, Louisburg and Clarkesburg.To the College of Williamsburg shall be appropriated the buildings now existing of the College of Wm and Mary, the tract of lands whereon they are situated, the library, apparatus, furniture and other appurtinencies of every kind to the same belonging. and to the same college shall be attached all the foundations and donations for the education of youth heretofore given by private individuals, and now held by the sd College of Wm & Mary, with all the trusts and powers respecting the same which may now be lawfully exercised by the authorities of the sd College of Wm and Mary. Saving nevertheless to all persons any rights in the sd foundations or donations which, on the discontinuance of the sd College of Wm and Mary, may be legally devolved on them.The residue of the property, real and personal, in possession or in right or action, now belonging to the sd College of Wm & Mary, after paying the just debts of the sd college now due, and it’s reasonable maintenance until the day of it’s dissolution, shall constitute a fund for procuring grounds and erecting the necessary buildings at the places aforesaid, to each of which shall be allotted an equal portion of the sd residuary property.Immediately after the dissolution aforesaid there shall be appointed by the Governor with the advice & consent of Council, for each of the sd colleges, seven Visitors, living each of them nearer to that for which he is appointed than to any other of the sd colleges, of which notice shall be given to the persons so appointed, who shall thereupon, on a day to be named by the governor, with advice and consent of Council, assemble each at the place at or near which their respective college is to be established, or on the first day there after at which a full meeting can be obtained, & shall proceed to chuse a site for their college within the limits aforesd, & to report the same to the Governor and Council for their approbation or rejection, and if rejected, a new choice shall be made by the sd Visitors until such a site shall be proposed as the same authority shall approve.When the site of any such college shall have been finally  ascertained, the sd Visitors shall proceed to obtain from the proprietor with his consent, the grounds so finally determined on, either by donation or purchase, or if his consent on reasonable terms cannot be obtained, the clerk of the county, wherein the site is, shall, on their application, issue and direct to the sheriff of the same county a writ of Ad quod damnum, to ascertain by a jury the value of the grounds selected, and to fix their extent by metes and bounds, so however as not to include the dwelling house, or buildings appurtenant, the curtilage, gardens or orchards of the owner; which writ shall be executed according to the ordinary forms prescribed by the laws in such cases; and shall be returned to the same clerk to be recorded: provided that in no case, either of purchase or valuation by a jury, shall more grounds be located than of the value of 500. D. which grounds, if by donation or purchase, shall by the deed of the owner, or if by valuation of a jury, shall by their inquest become vested in the sd board of Visitors and their successors for the uses and purposes of the sd college.The sd Visitors shall then cause to be erected on the sd site a substantial building, the walls of which shall be of brick or stone, with two schoolrooms, four rooms for the accomodation of the Professors either within or adjacent to the sd building, and lodging rooms for the number of pupils which they suppose may probably attend; restricting always the cost of these erections, and all other expences of their respective institutions within the limits of the funds herein provided for them, or of such others as they may recieve or possess by private donation or otherwise. and the sd Visitors shall annually render to the President and Directors of the literary fund, an exact account, duly vouched, of all their reciepts and expenditures, to be laid before the General assembly at their first meeting ensuing there after.In the sd colleges shall be taught English grammar, the Greek & Latin languages, the higher branches of Numerical arithmetic, the geometry of straight lines and of the circle, the principles of mechanics, and elements of Natural Philosophy, the elements of navigation, and Geography.To each of the sd Colleges shall be appointed two Professors, the one for teaching the Greek and Latin, and such other branches of learning before prescribed as he may be qualified to teach, and the other for the remaining branches. who shall each be allowed the use of the apartments provided for him, and such tuition fees from his pupils as the sd Visitors shall think reasonable and allow. and the pupils shall moreover pay such a compensation for the use of the buildings as the sd Visitors shall deem sufficient for their care & preservation in good repair.The sd Visitors shall be charged with the erection, preservation and repair of the buildings, the care of the grounds and appurtenances, they shall have power also to appoint and remove the Professors, to prescribe their duties & the course of education to be pursued; they shall establish rules for the government and discipline of the pupils, for their subsistence and board, if boarded in the college, and for their accomodation, and the charges to which they shall be subject for the same; and in general they shall direct and do all matters and things which, not being inconsistent with the laws of the land, to them shall seem most expedient for promoting the purposes of the sd institution: which several functions may be exercised by them in the form of by -laws, rules, resolutions, orders, instructions or otherwise as they shall deem proper.They shall have two stated meetings in the year at their colleges, on the first Mondays of April and October, and occasional meetings at the same place and at such other times as they in session or a majority out of session shall appoint, giving due notice thereof to every individual of their boardA majority of them shall constitute a Quorum for business, & on the death or resignation of a member, or on his removal by the Governor with advice & consent of Council, or to any other residence more distant from the College of which he was Visitor than from some other, the Govr with advice and consent of Council shall appoint a successor within the precincts or limits before designated.The Visitors of each College shall be a body politic and corporate, to be called the Visitors of the College of Williamsbg, or of Richmond, or of such other place as it may be for which they are appointed, with capacity to plead or be impleaded in all courts of justice, and in all cases interesting to their college which may be the subject of legal cognisance and jurisdiction, which pleas shall not abate by the determination of the office of all or any of them, but shall stand revived and continued in the name of their successors; and they shall be capable in law, and intrust for their college, of recieving subscriptions & donations, real and personal, as well from bodies corporate, or persons associated, as from private individuals.Some member or members of the board of Visitors, to be nominated by the said board, or such other person as they shall nominate, shall, once in every year at least, visit their college, enquire into the proceedings and practices thereat, examine the progress of the pupils, and give to those who excell in any branch of learning prescribed for the sd college, such honorary marks and testimonies of approbation as may encourage or excite to industry and  emulationOn every 29th day of February, or if that be Sunday, then on the next or earliest day thereafter on which a meeting can be effected, the Governor and Council shall be in session, and shall appoint to every college, and within the limits before designated, seven Visitors, either the same before appointed, or others at their discretion, to serve until the ensuing 29th day of February, duly and timely notifying to them their appointment, and prescribing a day for their first meeting at their college.And to avail the Commonwealth of those talents and virtues which nature has sown as liberally among the poor as the rich, and which might be lost to their country by the want of means for their cultivation, Be it enacted as follows;In the week preceding every 29th day of February the visitors of each college shall meet at their College and shall select from among the pupils of their colleg whose  circumstances, or those of their parents are not such as to give them an University education, such one as  on their most diligent and impartial examination,  enquiry and information, shall be adjudged by them to be of the most sound and promising understanding and character, and most improved by the course of education, who shall be forthwith sent to the University of Virginia, there to be maintained and educated in such branches of the sciences there taught as are most proper to qualify him for the calling to which his parents or guardians may destine him; and to continue at the sd University three years at the public expence, under such rules and limitations as the Governor and council shall prescribe. and the expences of the persons so to be publicly maintained and educated at the sd University shall be drawn by their respective Visitors from the Literary fund.And be it further enacted that the salaries of the present Professors of the College of Wm and Mary shall be continued to them until  the opening of some one or more of the Colleges provided for in this act, they continuing their services in Wm and Mary until it’s discontinuance; and moreover that if the competent authorities of the present Academy of Hampden-Sidney shall not consent that the same shall become a public institution, subject to the laws, regulations benefits and responsibilities herein provided for the other colleges, then a site shall be selected in the county of Nottoway by the Visitors to be appointed as provided for  the other colleges, and to the College there to be erected shall be transferred all the provisions and benefits proposed in this act to the said Academy of Hampden-Sidney, in like manner as if the sd College of Nottoway had been herein named instead of that of Hampden-Sidney.